Lamar, J.
Railroad companies are bound to provide reasonable accommodations at their stations for passengers who are invited to travel on their roads; and will be liable for such damages as proximately flow from a violation of this duty. The character of the accommodations required, of course, varies with the amount of business done at a particular point; and the company might be relieved altogether of the obligation to furnish depots at flag-stations, or points where trains stop for the accommodation of occasional travelers. But even where waiting-rooms are maintained, the company is only required to keep them open for a reasonable time before and after the departure of trains. Central Ry. Co. v. Motes, 117 Ga. 923; Civil Code, § 2189; Caterham R. Co. v. London Ry., 87 Eng. C. L. R. 409; Boothby v. Grand Trunk R. Co., 34 Atl. Rep. 57; Texas & Pac. R. Co. v. Cornelius, 30 S. W. Rep. 720; Texas & Pac. R. Co. v. Pierce, 30 S. W. 1122 ; Wrightman v. Louisville Ry. Co., 70 Miss. 560. The allegation that the room was not kept comfortable during the entire night, therefore, of itself gave rise to no cause of action. The agent having, however, sold *91tickets entitling plaintiff and his wife to be transported on a particular train, they became passengers and entitled to their rights as such; and when the train passed without stopping, there was a breach of the contract. But they could not stand alongside the track until the next train arrived, and recover damages for the results of the exposure; for they were bound to lessen their damages (Civil Code, § 3802) and to seek the most available shelter. If the waiting-room was, as alleged, the only place where they could stay for the night, and if, in spite of utilizing such means as were feasible, the plaintiff’s wife was made sick and her services lost, the husband is entitled to a verdict, not for the failure to keep the waiting-room heated after hours, but for the damages which resulted from the company’s failure to transport them on the train agreed. The condition of the waiting-room is not the gist of the action, but is set out to show that damage resulted from the failure to convey, notwithstanding the fact that the parties took advantage of such accommodations as were at hand. Where a passenger is left at an improper place, in consequence of which he suffers injury, the same rule applies as in cases where a passenger has been carried past his destination. In either instance he is entitled to recover the damages naturally and proximately flowing therefrom. Caldwell v. R. & D. R. Co., 89 Ga. 550 (2).
The petition should not have been dismissed. It set out a cause of action, and after verdict thereon a motion in arrest would not have been granted. The special demurrers, not having been filed at the first term, could not have been considered (Civil Code» §§ 5046, 5052), and for that reason the question as to what is a proper measure of damages for a failure to transport person or property is not presented by this record.

Judgment reversed.


All the Justices concur.